Order entered December 13, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-01453-CV

                        IN RE ETHAN JEREMY HAZELTON, Relator

                  Original Proceeding from the 380th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 380-55640-2013

                                              ORDER
                             Before Justices Lang, Evans, and Schenck

       The Court has before it relator’s December 13, 2016 petition for writ of habeas corpus

and motion for emergency stay of commitment.

       We GRANT relator’s December 13, 2016 motion for emergency stay of commitment.

Pending this Court’s determination of relator’s petition on the merits, and until further order of

this Court, we ORDER that relator Ethan Jeremy Hazelton be released from the custody of the

Sheriff of Collin County only upon posting a good and sufficient cash or surety bond,

conditioned as required by law, in the sum of $500, plus all expenses which may be incurred by

peace officers in rearresting relator in the event that relator fails to appear at a hearing before this

Court or violates some other condition of the bond.

       In the event relator Ethan Jeremy Hazelton gives such bond, the Sheriff of Collin County

is ORDERED to immediately forward a certified copy of the bond to the Clerk of this Court.
This order releases relator Ethan Jeremy Hazelton only from custody under the Order of

Commitment dated December 13, 2016 issued by the 380th Judicial District Court of Collin

County, Texas, styled In the Matter of the Marriage of Ethan Jeremy Hazelton vs. Katie Bliss

Hazelton and in the Interest of L.B.H.

        The Court ORDERS that the reporter’s record of the December 13, 2016 hearing be filed

by December 28, 2016.

        The Court requests that real parties in interest and respondent file a response, if any, by

January 4, 2017.

        The Court DIRECTS the Clerk to send copies of this order, by electronic transmission,

to the Honorable Benjamin Smith, Presiding Judge, 380th Judicial District Court; Karla

Kimbrell, official court reporter, 380th Judicial District Court; Terry G. Box, Collin County

Sheriff; and to counsel for all parties.


                                                     /s/     DAVID EVANS
                                                             JUSTICE